Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Amendment and Request for Continued Examination (RCE) filed on 03 November 2020.  As directed by the Amendment, claims 7-10, 12-14, 16-21, 23-25, 27-31, 33, 40-43, and 46 have been amended, and claims 48-54 have been added.  Claims 7-10, 12-14, 16-21, 23-25, 27-31, 33, and 40-54 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 November 2020 has been entered.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 03 November 2020 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the Examiner.
Response to Arguments

Claim Rejection – 35 U.S.C § 112
	The arguments on pages 10-11 of the Remarks filed on 03 November 2020 regarding the rejection of claim 42 under 35 U.S.C. § 112(a) have been fully considered by the Examiner and are persuasive.  
Particularly, as the applicant points out in the Remarks, the claimed “backward processing” which the Examiner previously alleged would change the neural network weights and therefore the “calculation graph” of the neural network does not actually change the weight values of the network.  Rather, that is performed in the subsequent “weight update” step as described in ¶ [0075] of the PGPUB and in line 13 of Fig. 13.  Because the backward processing may be performed without itself changing the weights in the neural network (and therefore, the “calculation graph” of the network), the claimed feature that the backward processing of the neural network is performed “after the definition of the calculation graph is completed” is enabled by the instant specification.  The Examiner also notes that the term “completed” does not necessarily mean “fixed permanently,” as the neural network weights (and therefore the network’s “calculation graph”) are updated repeatedly, once per batch processing unit, as recited in ¶ [0075] of the instant specification.
	Accordingly, the rejection of claim 42 under 35 U.S.C. § 112(a) is withdrawn.
 


Claim Rejections – 35 U.S.C. §§ 102 and 103
	The arguments presented on pages 11-14 of the Remarks filed on 03 November 2020 have been fully considered by the Examiner, but are not persuasive.  The Examiner notes that the amended claim term “reference information” is not explicitly defined within the instant specification.  In fact, the term does not appear in the instant specification.  Interpreted reasonably broadly, the Examiner contends that the claimed “reference information between objects” encompasses any information about a neural network’s structure including connections or links between nodes, between inputs and outputs, or between layers, weights between nodes or between layers, as well as the structure and number of nodes and/or layers of the network itself.


On page 12 of the Remarks, the Applicant argues:

    PNG
    media_image1.png
    637
    646
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    109
    652
    media_image2.png
    Greyscale


(s) generated during forward processing represents the output of the current neuron to be fed to a neuron in the subsequent layer (corresponds to “reference information between objects”).  Also, the synaptic weight wkj(s) is a weight value between adjacent neurons (“objects”), which will be used during subsequent backward processing of the neural network.

	The Examiner appreciates the inclusion in the Remarks of citations and examples from the instant specification.  These citations, while clarifying, contain more detail about “objects” and “reference information” than is present in the claims, and it would be inappropriate to import these limitations into the claims for the purpose of examination.  The Examiner respectfully suggests that the Applicant amend the independent claims with additional details describing “objects” and “reference information” such as those recited in the specification, as additional details regarding those terms would likely overcome the presently-cited references.  The Examiner further invites the Applicant’s Representative to request an interview to discuss this issue, if desired.

	The remaining arguments in the Remarks are based upon the other independent claims’ similarity to claim 7, or upon the claims’ dependence from their respective base claims and are not addressed separately here.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 7-9, 12-13, 18-20, 23-24, 29-31, 33, and 40-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moussa et al., (US 2008/0319933, hereinafter “Moussa”) (previously cited).

Regarding claim 7, Moussa discloses [a]n information processing device comprising: at least one memory configured to store a first code for a forward processing of a neural network; (Moussa, ¶ [0146] “a desired network topology is provided to the system and received by the input module.”; “The desired topology provides the number of theoretical inputs, the number of neurons in the theoretical hidden layers, and the number of neurons in a theoretical output layer.”;  Moussa, ¶ [0078], equation (1) represents the “computation performed by each neuron in a layer s during the feed forward computation stage” [corresponds to claimed “first code for a and at least one processor configured to: calculate, by executing the first code, an output value of the forward processing based on an input value, (Moussa, ¶ [0056] “The embodiments may enable feed forward computation of an input pattern through the customized network in order to provide network output.”) and generate, by executing the first code, reference information between objects, the reference information being used for backward processing of the neural network. (Moussa, ¶¶ [0082-88] and equations (3) and (4), various values of equation (3) and (4) describing the backpropagation process [corresponds to backward processing] are determined by the execution of the forward processing steps [corresponds to first code]) [The value ok(s) generated during forward processing (corresponding to the claimed “first code”) represents the output of the current neuron to be fed to a neuron in the subsequent layer (corresponds to “reference information between objects”).  Also, the synaptic weight wkj(s) is a weight value between adjacent neurons (“objects”), which will be used during subsequent backward processing of the neural network]

Claims 18 and 29 recite similar limitations as claim 7, and are rejected under the same rationale applied to claim 7 above.

Regarding claim 8, Moussa as applied to claim 7 above discloses [t]he information processing device according to claim 7.  Further, Moussa discloses wherein the at least one processor is configured to concurrently execute both the calculation of the output value and the generation of the reference information by the execution of the first code (Moussa, ¶ [0132], “The back propagation stream of weight updates propagates at the same time as the stream of new patterns through the feed forward stage”) [The forward processing to generate output value ok(s) happens concurrently with the generation of values for the backward processing method]

Claims 19 and 30 recite similar limitations as claim 8, and are rejected under the same rationale applied to claim 8 above.

Regarding claim 9, Moussa as applied to claim 7 above discloses [t]he information processing device according to claim 7.  Further, Moussa discloses wherein the at least one memory is further configured to store a second code for the backward processing of the neural network, (Moussa, ¶¶ [0082-96] equations 3-6 describe the algorithms for performing error backpropagation through the neurons [corresponds to second code]) and the at least one processor is further configured to execute, after the execution of the first code, the backward processing of the neural network based on the reference information by executing the second code. (Moussa, ¶¶ [0077-82] the “Feed Forward Computation” (corresponds to “first code” step may be executed prior to the “Error Back-propagation Computation” step (corresponds to “second code”.)

Claims 20 and 31 recite similar limitations as claim 9, and are rejected under the same rationale applied to claim 9 above.

claim 12, Moussa as applied to claim 7 above discloses [t]he information processing device according to claim 7.  Further, Moussa discloses wherein the forward processing is associated with corresponding backward processing on a one-to-one basis. (¶ [0075], “When implementing the BP algorithm, each neuron contains two key arithmetic functions that perform forward and backward computations”) [Each neuron has a function describing forward processing to occur in that neuron, along with a corresponding function describing backward processing in that neuron]

Claim 23 recites similar limitations as claim 12, and is rejected under the same rationale applied to claim 12 above

Regarding claim 13, Moussa as applied to claim 7 above discloses [t]he information processing device according to claim 7.  Further, Moussa discloses wherein the at least one processor is configured to generate the reference information based on a mutual reference of an instance of a function class and an instance of a variable class to each other. (¶ [0075] the feed forward and error backpropagation codes are paired together in each individual neuron, forming a function class as described in ¶ [0371] of the instant specification, while the nodes/neurons of the network represent instances of the variable class as described in ¶ [0153] of the instant specification)

Claim 24 recites similar limitations as claim 13, and is rejected under the same rationale applied to claim 13 above.

Regarding claim 33, Moussa discloses [a]n information processing device comprising: at least one memory and at least one processor  (¶ [0288] “Simulations were carried out on a computer with an AMD 1.3 GHz processor and 1 GB of RAM) configured to: calculate, before a definition of a calculation graph of a neural network is completed, an output value of  forward processing of a neural network based on an input value, wherein the calculation graph includes reference information between objects for backward processing of the neural network, (¶¶ [0078-82]; the two steps of the MLP-BP algorithm are “Feed Forward Computation” [corresponds to calculating an output value] and “Error Back-propagation Calculation” [alters the claimed calculation graph by updating neuron weights in the neural network].)
[The neural network training described in Moussa generates output values from the neural network (feed forward computation) and then uses those values to change the weight structure (calculation graph] of the neural network.  As such, any forward processing performed during training is necessarily taking place before the definition of a calculation graph of a neural network is completed.] 

Regarding claim 40, Moussa as applied to claim 33 above discloses [t]he information processing device according to claim 33.  Further, Moussa discloses wherein the reference information represents a calculation procedure for the backward processing of the neural network. (¶¶ [0082-88] and equations (3) and (4), various values of equation (3) and (4) describing the backpropagation process [corresponds to backward processing] are determined by the execution of the forward processing steps [corresponds to first code]) [The structure that describes the backward processing is generated using values such as synaptic weights, error terms and output values (corresponds to “reference information”) obtained by executing the first code for forward processing]

Regarding claim 41, Moussa as applied to claim 33 above discloses [t]he information processing device according to claim 33.  Further, Moussa discloses wherein the at least one processor is further configured to calculate, before the definition of the calculation graph is completed, another output value of second forward processing of the neural network based on the calculated output value.  (¶ [0056] “The embodiments may enable feed forward computation of an input pattern through the customized network in order to provide network output.”) [As described above, so long as the network is being trained using backpropagation, calculated output values are generated repeatedly based on neuron weight values in the network, which in turn are based on previously output values of the network.]

Regarding claim 42, Moussa as applied to claim 40 above discloses [t]he information processing device according to claim 40.  Further, Moussa discloses wherein the at least one processor is further configured to execute, after the definition of the calculation graph is completed, the backward processing of the neural network based on the reference information. (Moussa, ¶¶ [0078-82] [After the forward processing is completed and the neuron outputs are determined, along with their weights and activation functions, the backward processing commences.]

Regarding claim 43, Moussa as applied to claim 33 above discloses [t]he information processing device according to claim 33.  Further, Moussa discloses wherein the at least one processor is further configured to dynamically define, while performing second forward processing of the neural network, the calculation graph of the neural network. (¶ [0132], “The back propagation stream of weight updates propagates at the same time as the stream of new patterns through the feed forward stage”) [the iterative forward processing to repeatedly generate output values (corresponds to “second forward processing”) happens concurrently with the generation of values for the backward processing method, and the updating of neuron weights by the backward processing dynamically alters the calculation graph of the neural network]

Regarding claim 44, Moussa as applied to claim 33 above discloses [t]he information processing device according to claim 33.  Further, Moussa discloses wherein the at least one processor is configured to change, according to a property of the input value, the calculation graph of the neural network. (¶¶ [0082-88] and equations (3) and (4), various values of equation (3) and (4) describing the backpropagation process [corresponds to backward processing] are determined by the execution of the forward processing steps [corresponds to first code]) [The structure that 

Regarding claim 45, Moussa as applied to claim 33 above discloses [t]he information processing device according to claim 33.  Further, Moussa discloses wherein the calculation graph includes a series of processes of inputting data to the neural network, obtaining an output from the neural network and comparing the output with a correct answer. (¶¶ [0076-85], “In general, an MLP-BP network 100 can be composed of any number of layers 110 as shown in FIG. 1. However, for simplicity only one hidden layer 110 and one output layer 110 will be used to explain the example embodiments. Note that the input layer 110 does not typically contain neurons 105 and instead comprises the input pattem(s) 115 used to train the network 100 [corresponds to inputting data to the neural network], and as such the input layer 110 (layer 0) functions somewhat differently than layers 1 to M. The output layer 110, or the last layer Min the network 100, provides the network output 125. As explained above, the network output 125 is compared to a target during the BP stage in order to compute the error gradient. [corresponds to comparing the output with a correct answer]”; ¶ [0079] “for each kth neuron in the sth layer,” […] Ok(s) = output of the current neuron” [corresponds to obtaining an output from the neural network when the sth layer is the output layer of the neural network]

Regarding claim 46, Moussa as applied to claim 33 above discloses [t]he information processing device according to claim 33.  Further, Moussa discloses wherein the at least one processor is further configured to perform, while dynamically defining the calculation graph of the neural network, second forward processing of the neural network.  (¶ [0132], “The back propagation stream of weight updates [corresponds to defining the calculation graph of the network] propagates at the same time as the stream of new patterns through the feed forward stage [corresponds to another forward processing of the neural network]”) [the repeating iterative forward processing (corresponds to “second forward processing”) to repeatedly generate output values happens concurrently with the generation of values for the backward processing method, and the updating of neuron weights by the backward processing dynamically alters the calculation graph of the neural network]

Regarding claim 47, Moussa as applied to claim 9 above discloses [t]he information processing device according to claim 33.  Further, Moussa discloses further comprising source code, wherein the source code includes a first set of one or more rows including the first code, and the source code includes a second set of one or more rows including the second code, the first set being different from the second set. (¶ [0020] It will be understood that the architecture and embodiments thereof described herein represents a structure that may be embodied in software, hardware, a system or the like […] the software may be provided as computer readable code on a physical computer readable media that may be executed by a 
The Matlab and Weka computer programs used to implement the system of Moussa inherently comprise multiple lines of computer code [corresponds to claimed “one or more rows”] in order to implement the Feed Forward Computation disclosed in ¶¶ [0078-81] [corresponds to first set of one or more rows including the first code] and the Error Back-propagation Computation disclosed in ¶¶ [0082-97] [corresponds to second set of one or more rows including the second code].  As the purpose, algorithms, and variables used differ between the Feed Forward Computation and the Error Back-propagation Computation, the lines of code implementing the two different computational steps must necessarily be different [corresponds to the first set being different from the second set].

Regarding claim 48, Moussa as applied to claim 7 above discloses [t]he information processing device according to claim 7.  Further, Moussa discloses wherein the at least one memory is further configured to store second code for second forward processing of the neural network; and the at least one processor is further configured to: calculate, by executing the second code, a second output value of the second forward processing based on the output value calculated by executing the first code, and generate, by executing the second code, second reference information between objects, the second reference information being used for the backward processing of the neural network. 
[…] ok(s) = output of the current neuron” [The iterative forward processing performs second (and subsequent) instance of the code represented by equation (1) and generates a neuron output (corresponds to “reference information” for the subsequent neuron) which will be used in the backward processing.]

Claims 50, 52, and 54 recite similar limitations as claim 48 and are rejected under the same rationale as applied to claim 48 above.

Regarding claim 49, Moussa as applied to claim 7 above discloses [t]he information processing device according to claim 7.  Further, Moussa discloses wherein the reference information includes a reference from an object corresponding to the output value to an object corresponding to the forward processing. ((Moussa, ¶ [0078], “1) Feed Forward Computation: The computation performed by each neuron 105 in layer s during the feed forward computation stage is as follows [Equation 1] where network layers 110 are s=l, ... M, and for each kth neuron in the sth layer:
[…] ok(s) = output of the current neuron” [The forward processing generates a neuron output which will be provided to the subsequent neuron as term “oj(s-1) = output of the jth neuron in the (s-1)th layer” as the forward processing progresses.]

Claims 51 and 53 recite similar limitations as claim 49 and are rejected under the same rationale as applied to claim 49 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 14, 21, and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Moussa in view of Salari et al., "Integrated recurrent neural network for image resolution enhancement from multiple image frames," IEE Proc.-Vis. Image Signal Process., Vol. 150, No. 5, October 2003, hereinafter “Salari.” (previously cited)

Regarding claim 10, Moussa as applied to claim 7 above discloses [t]he information processing device according to claim 7.  
Moussa does not explicitly disclose wherein the at least one memory is further configured to store a third code for unchaining the reference information between objects, and the at least one processor is further configured to unchain the reference from a corresponding layer as a point of origin to an input layer by executing the third code.  
wherein the at least one memory is further configured to store a third code for unchaining the reference information between objects, and the at least one processor is further configured to unchain the reference from a corresponding layer as a point of origin to an input layer by executing the third code (Salari, § 4, ¶ 1, the training method uses truncated back propagation through time (BPTT) to train the recurrent network.  The network is allowed to run iteratively for n steps (i.e. n “relaxations” or unfoldings of the recurrent portion of the network), and then the error gradient is computed by back-propagating the error to all layers corresponding to each of the n steps.  Note that errors do not need to be back-propagated to the non-recurrent portions of the network that are not executed iteratively – Salari, § 4, ¶ 1 “The error gradient is then computed by backpropagating the error to all layers corresponding to each of the n steps”) (emphasis added)

Salari is analogous art, as it is in the field of predictive artificial neural networks.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the neural network of Moussa with the truncated back propagation through time as taught by Salari, the benefit being that unfolding a recurrent neural network through iterative relaxations is a known, simple method of training a recurrent neural network, as cited by Salari in § 4, ¶ 1, “We adopt the modified truncated backpropagation through time (BPTT) training method to train the proposed network due to its simplicity.”


Claim 21 recites similar limitations as claim 10 and is rejected under the same rationale as applied to claim 10 above.


Regarding claim 14, Moussa as applied to claim 7 above discloses [t]he information processing device according to claim 7.  
Moussa does not explicitly disclose wherein the at least one processor is configured to generate second reference information when a basic calculation of a variable object is performed.  
Salari teaches wherein the at least one processor is configured to generate second reference information when a basic calculation of a variable object is performed (Salari, § 4, the training method uses truncated back propagation through time (BPTT) to train the recurrent network.  The network is allowed to run iteratively for n steps, providing n “relaxations” or unfoldings of the recurrent portion of the neural network.  [This expands the recurrent network into a larger straight feedforward network, providing links (reference information” between the newly unfolded layers.]

Claim 25 recites similar limitations as claim 14 and is rejected under the same rationale as applied to claim 14 above.

Claims 16-17 and 27-28  are rejected under 35 U.S.C. 103 as being unpatentable over Moussa in view of Suzuki et al., (US 2011/0202639, as cited by the 

Regarding claim 16, Moussa as applied to claim 7 above discloses [t]he information processing device according to claim 7.  
Moussa does not explicitly disclose wherein the at least one processor is further configured to execute the backward processing in reverse order of the forward processing by tracking the reference information.  
Suzuki teaches wherein the at least one processor is further configured to execute the backward processing in reverse order of the forward processing by tracking the reference information. (Suzuki, ¶ [0304] “the partial error differentials of node operations (corresponds to claimed “reference information”) are calculated for each node at the time of forward propagation, and these partial error differentials are used for each node at the time of backward error propagation”)

Suzuki is analogous art, as it is in the field of predictive artificial neural networks.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the neural network of Moussa with the backward propagation of Suzuki, the benefit being that “By repeating execution of calculation using the network and modification of the network, calculation processing apparatus can create a network (and hence, a program) that can output a value desired by a user.”, as cited by Suzuki at ¶ [0134].

Claim 27 recites similar limitations as claim 16 and is rejected under the same rationale as applied to claim 16 above.

Regarding claim 17, Moussa as applied to claim 7 above discloses [t]he information processing device according to claim 7.  
Moussa does not explicitly disclose wherein the at least one processor is further configured to determine that another input value has a designated attribute, and calculate a second output value of second forward processing of the neural network based on the another input value without generating second reference information.  
Suzuki teaches wherein the at least one processor is further configured to determine that another input value has a designated attribute, and calculate a second output value of second forward processing of the neural network based on the another input value without generating second reference information. (Suzuki, ¶ [0136] “in Forward mode, calculation processing apparatus executes a calculation or calculations by the network, while it does not execute a process for changing the network.”); Suzuki, § 7 “Forward Propagation” and ¶[0254 and 0256], “Calculation executing unit executes Forward Propagation in accordance with Rules Below.”; “[Rule 2] (Multiple input operation) An operation node fires if labels A and B [corresponds to input attributes] of two agents input to the operation node satisfy AB is not equal to 0.” [In Forward mode as described above, the system executes calculations on the network without changing the network reference information, and the inputs are processed or not processed based on the input labels]

Claim 28 recites similar limitations as claim 17 and is rejected under the same rationale as applied to claim 17 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128.  The examiner can normally be reached on 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SCOTT R GARDNER/Examiner, Art Unit 2126                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126